DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 2/24/2022, is acknowledged. Claim 1 is amended. Claims 7 – 9 are withdrawn. Claims 1 – 6 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 5919561 (“Fuchs”) and US 2014/0261908 (“Seki”; of record).
Regarding claim 1, Kramer teaches a reflector ([0001]), comprising a reflector body which may be made of aluminum or an aluminum alloy ([0011]).
Kramer teaches that the reflector body may be in the form of a sheet, film, plate, or coating ([0014], L 3-5). The Examiner asserts that an ordinarily skilled artisan would appreciate the reflector in the form of either a sheet or film to meet the structural limitations required of a "foil".
Further, Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 µm, or 20 nm. Such surface roughness range is equal to the claimed surface roughness Ra of the instant claim.
Kramer does not explicitly teach that a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region having a predetermined surface area is less than or equal to 0.05%, the region being a rectangular region of 174 μm × 134 μm observed with an optical microscope at a magnification of 500 times. 
Of first note, the Examiner asserts that the method by which the region is observed – that is, by observation with an optical microscope at a magnification of 500 times – does not limit the claim in any manner, as it does not introduce any further structural requirement.
Fuchs teaches a reflector for reflecting EM radiation, including ultra-violet light (9: 24-31). Fuchs teaches that the reflector may be a rolled aluminum product such as a foil (Abstract), similarly to what is taught to Kramer and as is claimed. Further, Fuchs teaches that the surface of an aluminum reflector may be contaminated by foreign particles, such as pressed-in foreign particles (3: 47-52). Fuchs teaches that such particles are removed via a chemical pre-treatment with cleaning agent which effects a certain degree of attack; such cleaning agents may be, for example, strongly acidic or alkaline aqueous solutions (3: 52-61). Further, Fuchs teaches that additional surface treatment may be necessary by means such as grinding, blasting/peening, brushing or polishing, and followed by a chemical pre-treatment if necessary (4: 4-9). Fuchs teaches that removal of said contaminants is necessary prior to formation of an oxide layer (3: 42-46), a layer which is also taught by Kramer (see Kramer: [0017]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fuchs, and process the aluminum foil reflector of Kramer by chemical pre-treatment with a strongly acidic or alkaline aqueous solution, potentially paired with mechanical treatment by grinding, blasting/peening, brushing or polishing, such that all contaminants, such as pressed-in foreign particles, are removed from the surface of the foil. Such removal of contaminants is required prior to formation of an oxide pre-treatment layer upon the surface of the aluminum foil.
The Examiner has interpreted the pressed-in foreign particles taught by Fuchs, as encompassing the “aluminum particles pressed into or adhering to a region having a predetermined surface area” of the instant claim. Notably, the present application discloses that said aluminum particles are produced as a product of the cold rolling process used to form the aluminum foil (Instant Application: P 6, L 13-15; P 12, L 20 – P 13, L 2). Such explanation appears to be equivalent to Fuchs’ teaching that pressed-in foreign particles, which are present as a result of the previous history of the aluminum surface (i.e. its manufacturing method) are preferably removed from the surface of the foil (3: 47-53). 
Thus, although modified Kramer does not explicitly teach that a ratio of the surface area of said particles to the surface area of a region having a predetermined area is 0.05% or less, an ordinarily skilled artisan would appreciate that the ratio as suggested by modified Kramer would either encompass or fall within the claimed range, as Fuchs provides motivation to completely eliminate the presence of pressed-in particles on the surface of the aluminum. As such, barring any showing of criticality or unexpected results achieved by the claimed range, a prima facie case of obviousness exists (MPEP 2144.05 I).
Kramer does not explicitly teach that an average surface area per crystallized product is 0.6-2 µm2. It is noted by the Examiner that the instant claim defines all intermetallic compounds observed in the region as crystallized products.
Seki teaches an aluminum alloy foil ([0001]). Seki teaches that the aluminum alloy foil contains intermetallic compounds having a maximum diameter of 0.1-1.0 µm at the surface of the foil, and that these intermetallic compounds are present in an amount of 1.0×104 particles/mm2 or more ([0032]). Further, Seki teaches that compounds having a maximum diameter of longer than 1.0 µm are suppressed ([0033], L 8-9). Seki teaches that such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment ([0032], L 6-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Seki and provide the aluminum reflector with an inclusion of intermetallic particles having a maximum diameter of 0.1-1.0 µm in an amount of l.0×l04 particles/mm2 or more, while suppressing intermetallic particles having a maximum diameter of greater than 1.0 µm. Such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment.
The Examiner notes that by promoting the generation of fine intermetallic particles (max diameter 0.1-1.0 µm) and suppressing coarse particles (max diameter more than 1.0 µm), an average intermetallic particle (i.e. “crystallized product”) diameter would be expected to fall within the range of diameters which are promoted. Thus, it follows that a reasonable range of average intermetallic particle diameter based on the teachings of Seki would be approximately 0.1-1.0 µm. Such a particle diameter range is equivalent to a sphere-equivalent surface area range of 0.0314-3.14 µm2. This range encompasses the claimed average surface area per crystallized product range of 0.6-2 µm2.
As such, it is prima facie expected that the reflector foil taught by Kramer in view of Seki would possess a dispersion of intermetallic particles having an average surface area per intermetallic particle that encompasses the claimed range of 0.6-2 µm2. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 3, Kramer teaches that the reflector may have a thickness of 0.1 to 10 mm ([0016], L 1-4).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the thickness range taught by Kramer (0.1-10 mm) overlaps with that of the instant claim (4-300 µm, or 0.004-0.3 mm).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 5919561 (“Fuchs”) and US 2014/0261908 (“Seki”; of record) as applied to claim 1, and further evidenced by “Surface Roughness”, 1994. Mitsubishi Carbide (“Mitsubishi”; of record).
Regarding claim 2, Kramer is silent as to a ten point mean surface roughness RzJIS in a direction perpendicular to a rolling direction. It is noted that Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 µm, or 20 nm. It is known in the art that ten-point mean roughness RzJIS is approximately 4 times greater than arithmetic mean roughness Ra (Mitsubishi: Table titled “Relationship between arithmetical mean (Ra) and conventional designation (Reference Data)”). As such, it would be expected that the ten­ point mean roughness of the reflector taught by Kramer would be less than 0.08 µm, or 80 nm. Such an amount falls within the claimed range of less than or equal to 100 nm.
Further, the Examiner notes that the addendum “in a direction perpendicular to a rolling direction” is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, a ten point mean surface roughness RzJIS in any direction may read on the instant claim.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of2/4/2020, of record) in view of US 5919561 (“Fuchs”) and US 2014/0261908 (“Seki”; of record) as applied to claim 1, and further in view of “Reflectance in Thin Films”, 2011. Materion Microelectronics & Services (“Materion”; of record).
Regarding claim 4, Kramer teaches that the reflector has a transparent protective layer ([0007], L 4-5).
Kramer does not explicitly teach a total reflectance to deep ultraviolet light in a wavelength range of 254 nm to 265 nm. However, Kramer does teach that the reflector has losses of total reflection and brilliance of less than 5% ([0007], L 5-8). Additionally, Kramer teaches that the reflector has high total reflection for ultra-violet radiation ([0001], L 3-4). Even further, Materion teaches that reflectance of a surface can be enhanced or reduced by controlling the roughness of a surface (P 2, Par 5, L 4-5).
As Kramer desirably provides reflectors which have low losses of total reflection and brilliance, as well as high total reflection for ultra-violet radiation, and it is known that by reducing the roughness of a surface, reflectance may be enhanced, it would have been obvious to an ordinarily skilled artisan to optimize the reflectance of the reflector taught by Kramer by controlling the roughness of the reflective surface. As such, the Examiner asserts that the claimed reflectance of deep ultraviolet light of the instant claim may be achieved through routine experimentation and optimization of surface roughness levels of the reflector (MPEP 2144.05 II A).
Regarding claim 5, Kramer teaches that the transparent protective layer may be comprised of polysiloxane ([0008]). The Examiner notes that silicones are synonymous with polysiloxanes. As such, Kramer teaches the claimed limitation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of2/4/2020, of record) in view of US 5919561 (“Fuchs”), US 2014/0261908 (“Seki”; of record), and “Reflectance in Thin Films”, 2011. Materion Microelectronics & Services (“Materion”; of record) as applied to claim 4, and further in view of US 2014/0342174 (“Tominaga”; of record).
Regarding claim 6, Kramer does not explicitly teach the arithmetic mean roughness Ra of the surface of the protective layer.
Tominaga teaches a mirror film ([0019], L 1) including a metallic reflective layer ([0019], L 3) and a resin protective layer formed upon the surface of the metallic reflective layer ([0019], L 3-4). Tominaga teaches that the surface roughness (Ra) of the resin protective layer is most preferably 10 nm or less ([0351]). Further, Tominaga teaches that by maintaining surface roughness of the protective layer within this range, high reflectance of the mirror film can be attained ([0351]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Tominaga, and maintain the surface roughness Ra of the protective layer taught by Kramer to be 10 nm or less. By maintaining surface roughness of the protective layer within this range, high reflectance can be attained.

Response to Arguments
Applicant’s remarks filed 2/24/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 1 distinguishes over the prior art rejections of record. Specifically, Applicant argues that none of the applied references disclose the claimed feature “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%”, which is now further limited by defining the aforementioned “region having a predetermined surface area” as a rectangular region of 174 μm × 134 μm”. The method by which said region is observed (e.g. by observation with an optical microscope at a magnification of 500 times) does not act to further limit the claim in any way.
The Examiner finds this argument to be persuasive, as specifically defining the size of the region addresses the Examiner’s previous objection that “a region having a predetermined area” could be conceived to be so small and arbitrary as to meet virtually any recited limitation with respect to the ratio of surface area of aluminum particles present in the region, or surface area of crystallized products present in the region, to the surface area of the region. As such, the grounds of rejection based on Ekstein, as well as based on Kramer, each as primary references, have been withdrawn. However, upon further search and consideration of the newly amended claims, new grounds of rejection have been entered, incorporating the newly cited Fuchs reference.
With respect to Applicant’s other arguments concerning the Ekstein reference, it is noted that the rejection based on Ekstein has been withdrawn. As such, Applicant’s arguments are moot.
Applicant has argued additionally with respect to the secondary Seki reference. Specifically, Applicant argues that Seki aims to provide a reflector for suppressing decrease in reflectance to less than 5% in the 2000h QUV test based on ASTM G53-96. Applicant notes that Seki discloses a protective layer made of a polymer exists on the outermost periphery, and also discloses an Al-Fe-Si based alloy as an example of a material constituting the reflector main body. Based on these features of Seki, Applicant appears to conclude that the claimed feature of “a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%” cannot be realized.
The Examiner finds this argument to be unpersuasive. No reasoning has been provided by Applicant in making this argument. There does not appear to be a link between the premises offered by Applicant, and the conclusion that Seki does not suggest the aforementioned claim limitation. For example, as Applicant has elected not to explain their reasoning, it does not appear that any of the attributions to Seki would prevent Seki from suggesting the limitation. Indeed, as previously discussed in the rejection of claim 1, Seki does suggest the limitation, and provides sufficient motivation for incorporating the feature into Kramer. As such, a prima facie case of obviousness is maintained.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0017719 (“D’lallo”) – method for reducing surface roughness of a deep ultra-violet mirror in order to improve reflectance. Does not appear to be prior art due to effective filing date of present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735